              Case 2:20-cr-00087-RSM Document 58 Filed 03/08/21 Page 1 of 2




 1                                                        The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT FOR THE
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9
        UNITED STATES OF AMERICA,                         NO. CR20-087 RSM
10
                               Plaintiff,
11                                                        ORDER
12
                          v.
13
        RITO ORONIA-ARELLANO,
14
                               Defendant.
15
16
17          THE COURT has considered the stipulated motion to proceed with guilty plea by

18 video hearing, along with all the records and files in this case and the General Orders
19 currently in effect.
20          THE COURT FINDS that the circumstances are as set forth in the parties’ motion,

21 and that a guilty plea by video hearing may take place as soon as practical, because
22 further delays in this case would cause serious harm to the interests of justice,” see
23 General Order No. 04-20, for the reasons set forth in the parties’ stipulation.
24       THE COURT ORDERS that the parties may proceed with a plea hearing by video

25 conference, consistent with current procedures established by this Court, and directs the
26 //
27 //
28 //
     United States v. Oronia-Arellano, CR20-087 RSM - 1                      UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     Order Authorizing Plea by Video
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:20-cr-00087-RSM Document 58 Filed 03/08/21 Page 2 of 2




 1 parties to consult with one another and the Court to schedule such a hearing at a mutually
 2 acceptable date and time.
 3          DATED this 8th day of March, 2021.
 4
 5
 6
                                                     A
                                                     RICARDO S. MARTINEZ
 7                                                   CHIEF UNITED STATES DISTRICT JUDGE
 8
 9
10 Presented by:
11
12
     LENNARD NAHAJSKI
13
     Attorney for Rito Oronia-Arellano
14
15
   /s/ Lyndsie R. Schmalz
16 LYNDSIE R. SCHMALZ
   Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28
     United States v. Oronia-Arellano, CR20-087 RSM - 2                    UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     Order Authorizing Plea by Video
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
